Exhibit 10.8

 

The Supplement Agreement of Exclusive Option Agreement

 

This Supplement Agreement of Exclusive Option Agreement (this “Agreement”) is
made and executed by and between the following parties on August 30,2019 in
Haidian District, the People’s Republic of China

 

Party A:

 

Sixiang Wuxian (Beijing) Technology Co., Ltd., with its registered address at
Room 715, the 7th floor, Fangxing Mansion, Haidian District, Beijing

 

Party B:

 

Party B-1: Xiaoke Yin, with her identity card number of [NUMBER]

 

Party B-2:Beijing Junwei Technology Co., Ltd, with its registered address at
1003-06, 10/F, 6 Zhongguancun South Street, Haidian District, Beijing and having
XIE Yong as its legal representative;

 

(Party B-1 and Party B-2, hereinafter collectively referred to as “Party B”)

 

Party C:

 

Zhihui Qiyuan (Beijing) Technology Co., Ltd., with its registered address at
Room 1002-05, the 10th Floor, No. 6 Zhongguancunnan Road., Haidian District.,
Beijing, China

 

In this Agreement, each of Party A, Party B and Party C shall be referred to as
a “Party” respectively, and they shall be collectively referred to as the
“Parties”

 

WHEREAS:

 

The Parties have entered into an Exclusive Option Agreement on January 29, 2019
(the “Original Agreement”)

 

NOW, THEREFORE, the Parties have reached the following agreement for the
modification and compensation of the Original Agreement through mutual
consultation.

 

1.The parties agree that Article 4 of the Original Agreement shall be amended as
follows:

” 4. Effective and Term

This Contract shall become effective upon the date hereof, and remain effective
for a term of 20 years. Upon the expiration of this Contract, if Party A does
not intend to terminate this Contract, this Contract shall be automatically
extended for one year; when the extended term ends, this Contract shall
automatically enter into the extended term of the following year. Party A is
entitled to terminate this Agreement at any time by sending a notice of
termination 30 days in advance.”

 



1 

 

 

2.The Parties agree to add a new article under Article 2.2 “Party B’s Covenants”
of the Original Agreement as Article 2.2.10: ” If approved by Party B in writing
in accordance with this Agreement, Party B shall, based on the written request
of Party A, distribute to Party A or the Designees(s) of Party A the equity
interests acquired thereby as a registered shareholder of Party C, including but
not limited to dividends or interest, and proceeds from transfer and disposal of
equity interests.

 

3.Miscellaneous

 

The Parties agree that the Original Agreement and this Agreement constitute a
set of Agreement Documents and shall be read and construed as a whole. In the
event of any unclear agreements, any ambiguity or any conflicts between the
clauses, or any matters not covered in the Original Agreement, the relevant
provisions set forth in this Agreement shall prevail.

 

3.1Contents not mentioned herein, including default liability, confidentiality
and dispute resolution, shall be governed by the Original Agreement.

 

3.2The execution of this Agreement shall have retroactive effect and shall not
affect the performance of other terms hereof.

 

3.3This Agreement is made in three counterparts with the same legal effect, and
each Party shall hold one copy.

 

2 

 

 

[Signature Page to The Supplement Agreement of Exclusive Option Agreement]

 

Party A:

 

Sixiang Wuxian (Beijing) Technology Co., Ltd. (Seal)

 

By:     Name:      Title:    

 

 

 

 

[Signature Page to The Supplement Agreement of Exclusive Option Agreement]

 

Party B: 

 

Xiaoke Yin

 

By: /s/ Xiaoke Yin  

 

 

 

[Signature Page to The Supplement Agreement of Exclusive Option Agreement]

 

Party B:

 

 

Beijing Junwei Technology Co., Ltd (Seal)

 

 

By:     Name:      Title:    

 

 

 

 

[Signature Page to The Supplement Agreement of Exclusive Option Agreement]

 

Party C:

 

Zhihui Qiyuan (Beijing) Technology Co., Ltd. (Seal)

 

By: /s/ Xiaoke Yin   Name:  Xiaoke Yin   Title:   Legal Representative  

 

 



 

